[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                 RULING  RE: MOTION FOR CONTEMPT (#269)
CT Page 599
Leonid Rozin's post-judgment motion for contempt for failure to pay counsel fees is denied without prejudice. Irena Tol was previously ordered to pay $450.00 to Leonid Rozin as attorney's fees. Mr. Rozin's counsel reports that Mrs. Tol has not paid the sum and requests that Mrs. Tol be found in contempt, ordered to pay the $450.00, and that an additional award of counsel fees be made for bringing this motion before the court. The post-judgment motion was mailed to Mrs. Tol's counsel. Neither Mrs. Tol nor her counsel were present at the short calendar hearing. The motion is denied without prejudice.
THIM, J.